Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. U.S. PGPUB No. 2018/0088865.

The applied reference has a common Inventor/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed 

Per Claim 1, Lee discloses:
 a memory card (memory card 100) comprising:
a card substrate (substrate 110) on which a controller (Figure 11, memory controller 200c) and a memory device (non-volatile memory device 300a) are mounted;
and a card enclosure that accommodates the card substrate and exposes a plurality of terminals for electrical connection to an external device (Figure 2; Terminals 130 and 140 are housed within a housing of memory card 100.),
wherein the controller is configured to be operable in a universal flash storage (UFS) mode and in a first sub-mode other than the UFS mode (Paragraphs 109 and 113; UFS mode and SD mode),
wherein the plurality of terminals that are exposed comprise:
a UFS terminal group according to a UFS standard (Paragraphs 29-32 and 63), the UFS terminal group comprising a plurality of first row terminals (pins 131, 133, 137, and 138 from terminal row 130) arranged adjacent to an insertion side edge (edge 121) of the memory card and a plurality of second row terminals (terminals 140) arranged apart from the insertion side edge such that the plurality of first row terminals are provided between the plurality of second row terminals and the insertion side edge (Figure 11); and a first sub-mode terminal group adjacent to the plurality of first row terminals (Paragraphs 71, 109, and 113, Figures 4 and 11; Memory controller utilizes a sub-mode terminal group comprising terminals 135 and 136, from the row of terminals 130, when communicating according to the SD protocol.).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Lee et al. U.S. PGPUB No. 2018/0088865 in view of Pinto et al. U.S. Patent No. 8,301,822.

The applied reference has a common Inventor/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Paragraphs 67 and 113), and not the claimed UHS-I mode, a UHS-II mode, or a peripheral component interconnect express (PCIe) mode.

However, Pinto, of a common field of endeavor, teaches that SD cards, UFS cards, and UHS-II cards are common used interchangeably for the purpose of storing data on a flash memory card (Col. 1 lines 26-34 and 43-54). 

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's claimed invention to implement the UHS-II protocol memory card technology as taught by Pinto in place of the Secure Digital (SD) protocol memory card technology of Lee. This would have been obvious since it has been held that the simple substitution of one known element (UHS-II memory card protocol) for another (Secure Digital) to obtain predictable results is obvious to one of ordinary skill. See MPEP 2141, section III(B). Additionally, Pinto (Col. 1 lines 43-54), discusses how the UHS-II technology has begun replacing slower legacy technologies, such as Secure Digital.

*	*	*	*	*	*	*

Claim 8, 9, 11, 12, 14 are rejected under 35 U.S.C. 103 as being obvious over Lee et al. U.S. PGPUB No. 2018/0088865 in view of Kong et al. U.S. PGPUB No. 2017/0206974.

The applied reference has a common Inventor/Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a 

Per Claim 8, Lee discloses the memory card of claim 1, wherein the plurality of second row terminals comprise a card detection (CD) terminal for UFS memory card recognition (Paragraph 32; terminal 149).

Lee does not specifically disclose that the CD terminal is connected to a resistor of 1kohm to 1Mohm and the resistor is directly electrically connected to a ground terminal.

However, Kong, of a common field of endeavor, teaches a UFS memory card comprising a sensing resistor connected to a CD terminal of the card. Kong also teaches the claimed resistance values (Paragraphs 43-47, Figure 4; Rs connected to CD 121a and ground.). 

-	It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's claimed invention to implement the UFS card sensing resistor of Kong within the UFS card of Lee because it allows for different resistance values to represent different memory card types, thereby allowing the implementation of a variety of memory cards and/or memory modes/sub-modes. 

Per Claim 9, Kong further teaches the resistor mounted on the card substrate (Figure 4).

Per Claims 11 and 12, please refer to the above rejection of claims 1, 8, and 9, as the limitations are substantially similar and the rejections are equally applicable.
Figure 2; second row terminals 140). Kong teaches a UFS memory card 100c and therefore the ground terminal connected to the resistor may be one of the plurality of ground terminals present on a UFS memory card (Kong, Figure 4, and Paragraph 42). 

Allowable Subject Matter
Claim 20 is allowed.

Claims 2, 4, 10, 13, and 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

-	The following is a statement of reasons for the indication of allowable subject matter:

Claim 2 is considered to distinguish over the prior art due to no combination of the prior art specifically teaching that the first sub-mode terminal group comprises both a first sub-mode reset terminal and a first sub-mode clock request terminal.

Claim 4 is considered to distinguish over the prior art due to no combination of the prior art specifically teaching that the controller can be configured to operate in a second sub-mode other than the UFS and first sub-mode.

Claims 10 and 13 are considered to distinguish over the prior art due to no combination of the prior art specifically teaching that the resistor introduced in claim 8 is a resistance element in the memory controller of Lee.



Claim 20 is considered to comprise allowable subject matter because it comprises the limitations previously discussed above with respect to claim 2, in addition to all of the limitations of claim 1.

Claims 3, 5, 6, and 16 inherit the allowable subject matter of Claims 2, 4, and 15. 

-	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T MISIURA whose telephone number is (571)272-0889 - (Direct Fax: 571-273-0889).  The examiner can normally be reached on M-F: 8-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 272-36423642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Brian T Misiura/
Primary Examiner, Art Unit 2185